Citation Nr: 0817725	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  05-21 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a right ankle 
disability.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for low back strain.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for residuals of a 
fracture of the right femur with involvement of the right 
hip.  







REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
November 1979; he also had service in the Army Reserve.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

The veteran offered testimony at the RO in a videoconference 
hearing before the undersigned Veterans Law Judge in 
September 2006, and a transcript of the hearing is of record.  

In March 2007, the Board denied the veteran's claims, as well 
as a claim of service connection for a claimed right knee 
disorder.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which in an April 2008 Order, granted the parties' Joint 
Motion for Remand, vacating the Board's decision and 
remanding the case for compliance with the terms of the joint 
motion.  

In the April 2008 Joint Motion, the veteran also withdrew his 
right knee claim.  This claim is therefore no longer before 
VA.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

In its April 2008 Order, the Court granted the Joint Motion 
between VA and the veteran and the parties agreed that the 
veteran's case should be remanded.  

In the Joint Motion, the parties agreed that VA had not 
fulfilled its duty to assist the veteran under 38 U.S.C.A. 
§ 5103(a) in that the November 2004 notification letter was 
confusing and did not notify the veteran of the specific 
type of evidence he needed to submit in order to 
successfully reopen his claims.  

The parties agreed that this matter should be remanded and 
that, upon remand, Va should provide adequate notice on the 
three new and material evidence issues on appeal.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (specific to requests to 
reopen a previously denied claim, the veteran must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim).  

Based on the foregoing, and consistent with the Court's April 
2008 Order, the Board finds that this matter should be 
remanded in order that the RO might comply with the Court's 
remand instructions.  Specifically, the RO should ensure that 
the veteran receives an adequate VCAA notice that adequately 
addresses his new and material evidence claims.  

In addition, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  

As these questions are involved in the present appeal, this 
case must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), including notice that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

In view of the above, these matters are hereby REMANDED to 
the RO for the following actions:

1.  The RO should send the veteran and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate each of the veteran's 
claims, to include the both the reopening 
criteria and the criteria for 
establishing each underlying claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims, 
and should contain an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should re-adjudicate the 
veteran's claims in light of all 
pertinent evidence and legal authority.  
If any benefit sought on appeal remains 
denied, then a Supplemental Statement of 
the Case should be issued to the veteran, 
and the parties should be afforded an 
opportunity respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007)  


